06/26/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE


                STATE OF TENNESSEE v. WILLIE JOHNSON

                  Appeal from the Criminal Court for Knox County
                        No. 87077    G. Scott Green, Judge


                            No. E2016-00343-CCA-R3-CD



The pro se Appellant, Willie Johnson, appeals as of right from the Knox County Criminal
Court’s order denying his motion to correct illegal sentence. Tenn. R. Crim. P. 36.1. The
State has filed a motion to affirm the trial court’s judgment pursuant to Rule 20 of the
Rules of the Tennessee Court of Criminal Appeals. Following our review, we conclude
that the State’s motion is well-taken and affirm the order of the trial court.

           Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed
            Pursuant to Rule 20, Rules of the Court of Criminal Appeals

D. KELLY THOMAS, JR., J., delivered the opinion of the Court, in which JAMES CURWOOD
WITT, JR., and NORMA MCGEE OGLE, JJ., joined.

Willie Johnson, Mountain City, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Counsel;
and Charme P. Allen, District Attorney General, for the appellee, State of Tennessee.


                             MEMORANDUM OPINION


       A Knox County Criminal Court jury convicted the Appellant of one count of
attempted second degree murder and unlawful possession of a weapon. This court
affirmed his convictions on direct appeal, and the supreme court denied review. State v.
Willie Douglas Johnson, No. E2008-02057-CCA-R3-CD, 2009 WL 2226171 (Tenn.
Crim. App, at Knoxville, July 27, 2009), perm. app. denied (Tenn. Nov. 23, 2009). On
June 25, 2010, the Appellant filed a pro se petition for post-conviction relief. Following
the appointment of counsel, amendment of the petition, and an evidentiary hearing, the
post-conviction court denied relief. This court affirmed the denial of post-conviction
relief, and the supreme court denied review. Willie Douglas Johnson v. State, No.
E2013-02826-CCA-R3-PC, 2014 WL 4922639 (Tenn. Crim. App., at Knoxville, Sept.
30, 2014), perm. app. denied (Tenn. Dec. 17, 2014).

       On June 1, 2015, the Appellant filed a motion to correct illegal sentence,
challenging his sentencing as a persistent and career offender. Following the response of
the State and appointment of counsel, who also filed a response, the trial court summarily
denied the motion for failing to state a colorable claim. The Appellant filed a timely
notice of appeal. The State filed a motion to affirm the trial court’s judgment by
memorandum opinion. Tenn. Ct. Crim. App. R. 20. The Appellant has not filed a
response to the State’s motion.

       At the time the Appellant’s motion was filed, Rule 36.1 allowed for either the
defendant or the State to “seek the correction of an illegal sentence.” Tenn. R. Crim. P.
36.1(a) (2015). “Illegal sentence” was defined in the rule as a sentence “that [was] not
authorized by the applicable statutes or that directly contravene[d] an applicable statute.”
Id. The term “illegal sentence” “is synonymous with the habeas corpus concept of a
‘void’ sentence.” Cox v. State, 53 S.W.3d 287, 292 (Tenn. Crim. App. 2001), overruled
on other grounds, Moody v. State, 160 S.W.3d 512 (Tenn. 2005). “[F]ew sentencing
errors [will] render [a sentence] illegal.” State v. Wooden, 478 S.W.3d 585, 595 (Tenn.
2015).

       Examples of illegal sentences include “sentences imposed pursuant to an
inapplicable statutory scheme, sentences designating release eligibility dates where early
release is statutorily prohibited, sentences that are ordered to be served concurrently
where statutorily required to be served consecutively, and sentences not authorized by
any statute for the offense.” Wooden, 478 S.W.3d at 595. The Appellant’s challenge to
the sentence does not fall under any of these examples.

        Rather, the Appellant argues that his sentence is illegal because the sentencing
court erred in classifying him as a career offender and a persistent offender. Generally, a
trial court’s error “in offender classification” will not “render the sentence illegal so long
as the classification falls within the purview of the Sentencing Act.” Cantrell v.
Easterling, 346 S.W.3d 445, 458 (Tenn. 2011). This is because an error in the offender
classification does not create a sentence that is not authorized by the applicable statutes or
that directly contravenes an applicable statute.

       The only time an error in the classification of an offender would ever rise to the
level of an illegal sentence would be if a trial court, somehow, classified a defendant in a
category not available under the Sentencing Act. Cantrell, 346 S.W.3d at 458-59. Put
another way, an offender classification would create an illegal sentence only if the trial
court classified a defendant in a category for which it did “not have the authority or the

                                            -2-
jurisdiction to classify a defendant.” Id. at 458. Otherwise, “[c]orrection of an alleged
error in offender classification must be sought on direct appeal.” Id.; see also Tenn. Code
Ann. § 40-35-108(d) (authorizing direct appellate review of a defendant’s classification
as a career offender).

        Even if the Appellant’s allegations about his offender classification were taken as
true, they would not present a colorable claim that his sentences were illegal. Wooden,
478 S.W.3d at 595 (stating that “a sentence which is ‘statutorily available but ordinarily
inapplicable to a given defendant’ is not an illegal sentence”) (quoting Cantrell, 346
S.W.2d at 454). Accordingly, the trial court was obliged to summarily deny the motion
for correction of illegal sentences. Tenn. R. Crim. P. 36.1(c).

     Accordingly, we affirm the judgment of the Knox County Criminal Court pursuant
to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.


                                          _________________________________
                                          D. KELLY THOMAS, JR., JUDGE




                                           -3-